UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 51-0327886 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1333 S. Spectrum Blvd, Suite 100, Chandler, Arizona (Address of principal executive offices) (Zip Code) (602) 910-2617 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X ]NO[ ] Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer[ ] (Do not check if a smaller reporting company) Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO[ X ] As of November 6, 2014, the registrant had34,957,780 shares of Common Stock ($0.01 par value) outstanding. INSYS THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and NineMonths Ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2014 3 Condensed Consolidated Statements of Cash Flows for the NineMonths Ended September 30, 2014 and 2013 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 28 Part I, Item 3 – Not applicable PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 Part II, Items 2, 3, 4, and 5- Not applicable Part I: FINANCIAL INFORMATION Item 1. UNAUDITED Financial Statements INSYS THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, 2014 (unaudited) December 31, 2013 Assets Current Assets: Cash and cash equivalents $ 47,410 $ 45,382 Restricted cash - 400 Short-term investments 15,415 - Accounts receivable, net of allowances for doubtul accounts of $602 and $0 at September 30, 2014 and December 31, 2014, respectively 27,659 16,313 Inventories 31,441 14,528 Prepaid expenses and other assets 2,682 1,727 Deferred income tax assets 4,079 3,800 Total current assets 128,686 82,150 Property and equipment, net 24,104 10,127 Long-term investments 26,683 - Deferred income tax assets 8,652 8,238 Other assets 26 43 Total assets $ 188,151 $ 100,558 Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ 24,534 $ 12,173 Accrued compensation 7,354 3,568 Accrued sales allowances 11,300 5,340 Total current liabilities 43,188 21,081 Total liabilities 43,188 21,081 Stockholders' Equity: Common stock (par value $0.01 per share; 100,000,000 and 50,000,000 shares authorized; 34,824,136 and 33,184,892 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively) 348 332 Additional paid in capital 205,061 168,199 Unrealized loss on available-for-sale securities ) - Notes receivable from stockholders ) ) Accumulated deficit $ ) ) Total stockholders' equity 144,963 79,477 Total liabilities and stockholders' equity $ 188,151 $ 100,558 See accompanying notes to unaudited condensed consolidated financial statements. 1 INSYS THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except share and per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenue $ 58,281 $ 29,211 $ 155,613 $ 59,091 Cost of revenue 5,390 3,096 16,718 7,454 Gross profit 52,891 26,115 138,895 51,637 Operating expenses: Sales and marketing 15,061 7,969 40,756 18,723 Research and development 7,018 1,737 20,215 5,348 General and administrative 10,790 4,274 30,047 9,423 Total operating expenses 32,869 13,980 91,018 33,494 Operating income 20,022 12,135 47,877 18,143 Other income (expense): Interest income 43 8 86 ) Other income (expense), net - ) 2 ) Total other income (expense) 43 ) 88 ) Income before income taxes 20,065 12,119 47,965 17,184 Income tax expense 8,560 532 19,337 907 Net income 11,505 $ 11,587 28,628 $ 16,277 Unrealized loss on available-for-sale securities ) - ) - Total comprehensive income $ 11,490 $ 11,587 $ 28,608 $ 16,277 Net income per common share: Basic $ 0.33 $ 0.36 $ 0.84 $ 0.69 Diluted $ 0.31 $ 0.34 $ 0.78 $ 0.64 Weighted average common shares outstanding Basic 34,616,763 32,107,026 34,160,502 23,718,905 Diluted 36,564,466 34,183,707 36,556,922 25,398,559 See accompanying notes to unaudited condensed consolidated financial statements. 2 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In thousands, except share data) (unaudited) Common Stock Additional Paid in Unrealized Loss on Available-For-Sale Notes Receivable From Accumulated Shares Amount Capital Securities Shareholders Deficit Total Balance at December 31, 2013 33,184,892 $ 332 $ 168,199 $ - $ ) $ ) $ 79,477 Exercise of stock options 1,422,682 14 5,043 - - - 5,057 Issuance of common stock- employee stock purchase plan 216,562 2 1,106 - - - 1,108 Excess tax benefits on stock options and awards - - 19,489 - - - 19,489 Stock based compensation - stock options and awards - - 11,224 - - - 11,224 Unrealized loss on available-for-sale securities - - - ) - - ) Net income - 28,628 28,628 Balance at September 30, 2014 34,824,136 $ 348 $ 205,061 $ ) $ ) $ ) 144,963 See accompanying notes to unaudited condensed consolidated financial statements. 3 INSYS THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 28,628 $ 16,277 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,711 1,311 Stock-based compensation 11,224 4,101 Deferred income tax benefit ) - Excess tax benefits on stock options and awards ) - Interest expense accrued on notes payable - 900 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable, accrued expenses and other current liabilities 41,595 5,284 Net cash provided by operating activities 33,781 13,840 Cash flows from investing activities: Change in restricted cash and restricted cash equivalents 400 ) Purchase of investments ) - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 1,108 32,456 Net repayments on line of credit - ) Excess tax benefits on stock options and awards 19,489 - Proceeds from exercise of stock options 5,057 134 Net cash provided by financing activities 25,654 20,732 Change in cash and cash equivalents 2,028 30,985 Cash and cash equivalents, beginning of period 45,382 361 Cash and cash equivalents, end of period $ 47,410 $ 31,346 Supplemental cash flow disclosures: Cash paid for interest expense $ - $ - Cash paid for income taxes $ 2,190 $ - See accompanying notes to unaudited condensed consolidated financial statements. 4 INSYS THERAPEUTICS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Nature of Business and Basis of Presentation Insys Therapeutics, Inc., which was incorporated in Delaware in June 1990, and our subsidiaries (collectively, “we,” “us,” and “our”) maintain headquarters in Chandler, Arizona. We are a specialty pharmaceutical company that develops and commercializes innovative supportive care products. We have two marketed products: Subsys, a proprietary sublingual fentanyl spray for breakthrough cancer pain in opioid-tolerant patients and Dronabinol SG Capsule, a generic equivalent to Marinol, an approved second-line treatment for chemotherapy-induced nausea and vomiting and anorexia associated with weight loss in patients with AIDS. The accompanying condensed consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles, pursuant to rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed consolidated financial statements include normal recurring adjustments that are necessary for a fair presentation of the results for the interim periods presented. These condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the fiscal year ended December31, 2013 included in our Annual Report on Form 10-K . The results of operations for the three and nine months ended September 30, 2014 are not necessarily indicative of results to be expected for the full fiscal year or any other periods. The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make a number of estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to revenue recognition (which is affected by prescriptions dispensed, wholesaler discounts, patient discount programs, rebates and chargebacks), inventories, stock-based compensation expense, and deferred tax valuation allowances. We base our estimates on historical experience and on various other assumptions that are believed by management to be reasonable under the circumstances. Actual results may differ from these estimates. All significant intercompany balances and transactions have been eliminated in the accompanying unaudited condensed consolidated financial statements. On February 26, 2014, our board of directors approved a three-for-two stock split of our common stock to be effected through a stock dividend. The record date for the stock split was the close of business on March 17, 2014, with share distribution occurring on March 28, 2014. As a result of the dividend, shareholders received one additional share of Insys Therapeutics, Inc. common stock, par value $0.0002145, for each two shares they held as of the record date. All share and per share amounts have been retroactively restated for the effects of this stock split. On May 6, 2014, our shareholders approved an amendment to our certificate of incorporation to increase the authorized shares of common stock from 50,000,000 to 100,000,000 and an amendment to increase the par value for our common stock to $0.01 per share. Our condensed consolidated unaudited financial statements and notes contained herein have been retroactively restated to reflect the impact of these amendments. Recent Accounting Pronouncements In July 2013, the FASB issued guidance that requires a reporting entity to present an unrecognized tax benefit as a liability in the financial statements separate from deferred tax assets if a net operating loss carry forward, a similar tax loss, or a tax credit carryforward is not available as of the reporting date to settle taxes that would result from the disallowance of the tax position or if a reporting entity does not intend to use the deferred tax asset for such purpose. This standard was effective for us beginning December 31, 2013. The adoption of this standard did not have a material impact on our financial condition or results of operations. 5 In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (ASU 2014-09), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our consolidated financial statements and have not yet determined the method by which we will adopt the standard in 2017. 2. Revenue Recognition We recognize revenue from the sale of Subsys and Dronabinol SG Capsule. Revenue is recognized when (i)persuasive evidence of an arrangement exists, (ii)delivery has occurred and title has passed, (iii)the price is fixed or determinable and (iv)collectability is reasonably assured. Subsys Subsys was commercially launched in March 2012, and is available through a U.S. Food and Drug Administration (“FDA”) mandated Risk Evaluation and Mitigation program known as the Transmucosal Immediate Release Fentanyl program (“TIRF REMS”). We sell Subsys in the United States to wholesale pharmaceutical distributors, and on a very limited basis directly to retail pharmacies, or collectively our customers, subject to rights of return within a period beginning six months prior to, and ending 12 months following, product expiration. Subsys currently has a shelf life of 36months from the date of manufacture. Given the limited sales history of prescriptions of Subsys, prior to the fourth quarter of 2013 we were not able to reliably estimate expected returns of the product at the time of shipment. Accordingly, we initially deferred the recognition of revenue and related product costs of Subsys product shipments until the product was dispensed through patient prescriptions. The quantity of prescription units dispensed was estimated using an analysis of third-party information, including TIRF REMS mandated data and third-party market research data. Beginning in the fourth quarter of 2013, we were able to reasonably estimate product returns of Subsys. Therefore, we began recognizing revenue for Subsys sales at the time of shipment. We recognize estimated product sales allowances as a reduction of product sales in the same period the related revenue is recognized. Product sales allowances are based on amounts owed or to be claimed on the related sales. These estimates take into consideration the terms of our agreements with customers and third-party payors and the levels of inventory within the distribution channels that may result in future discounts taken. In certain cases, such as patient assistance programs, we recognize the cost of patient discounts as a reduction of revenue based on estimated utilization. If actual future results vary, we may need to adjust these estimates, which could have an effect on product revenue in the period of adjustment. Our product sales allowances include: Product Returns. We allow customers to return product for credit within six months before and up to 12months following its product expiration date. The shelf life of Subsys is currently 36months from the date of manufacture. We have monitored actual return history since product launch, which provides us with a basis to reasonably estimate future product returns, taking into consideration the shelf life of product at the time of shipment, shipment and prescription trends, estimated distribution channel inventory levels, and consideration of the introduction of competitive products. Because of the shelf life of our products and our return policy of issuing credits on returned product that is within six months before and up to 12months after its product expiration date, there may be a significant period of time between when the product is shipped and when we issue credits on returned product. Accordingly, we may have to adjust these estimates, which could have an effect on product sales and earnings in the period of adjustments. The allowance for product returns is included in accrued sales allowances. Wholesaler Discounts .
